Title: To Thomas Jefferson from Samuel Latham Mitchill, 22 January 1809
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                         22 Jan. 1809
                  
                  I beleive I act correctly in submitting to your consideration the catalogue of coins and medals, in the possession of the Kunze family at New york. The Collector, the late Dr. K, was the most remarkable for oriental and biological learning, of any person of my acquaintance. With great respect, yours as ever
                  
                     Saml L Mitchill 
                     
                  
               